The appellant, Turner, owned a judgment against Washington Clark. He brought an action to set aside for fraud a deed made by Mr. Clark to the Washington Realty Company. Certain mortgage creditors were made parties defendants. Two judgment creditors, at their own request, were made parties. The judgment in the case set aside the deed, ordered a sale of the property, and provided for the disbursement of the proceeds of sale, fixing their priorities. Turner made the highest bid, to wit, $65,000. Turner did not comply. The property was resold, and Turner again was the highest bidder, at $60,000. Before the bid was complied with, the parties to the suit and the Special Master were served with a notice of a motion to open the judgment and allow the petitioners, two senior judgment creditors, to come in and to be allowed to participate in the fund. This motion was granted, and from that order this appeal is taken. The first order, which was a final judgment in the case, was not appealed from. The respondents base their right to intervene after final judgment and sale upon Section 225 of the Code, which is as follows (taken from appellant's argument):
"The Court may * * * in its discretion, and upon such terms as may be just, at any time within one year after notice thereof, relieve a party from a judgment, order, or *Page 406 
other proceeding, taken against him through his mistake, inadvertance, surprise, or excusable neglect, and may supply an omission in any proceeding; and whenever any proceeding taken by a party fails to conform in any respect to the provisions of this Code of Procedure, the Court may, in like manner, and upon like terms, permit an amendment of such proceeding, so as to make it conformable thereto."
I. It will be observed that this section provides relief for "a party." The petitioners were not parties. It was not "taken against them." The judgment was not taken through their mistake or the mistake of anyone else. Nor was it inadvertent. Turner deliberately took his judgment, and claims that he brought the action in his own name and not for creditors generally, in order that he might secure the fund brought into Court by him. There is no basis for excusable neglect on the part of the petitioner. The allegation is that it was due to the Court's oversight and mistake in not having the said judgment called to its attention. There is no showing that there are no other liens to be provided for. So far as the record shows, there may be any number of them. If there are others, may each one wait until the case is again ready for settlement and then ask that the proceedings shall be held up until his rights may be adjusted? The only injury the petitioners allege is that the final judgment provides that the land shall be sold free from liens and incumbrances. Surely this cannot affect the rights of the petitioners. They were not parties to that proceeding and are not bound by it. The petitioners do not ask to recall the sale. They seek to participate in the proceeds of sale. The sale was made notwithstanding to the words of the decree, subject to the liens of their judgments, if they had them. We must assume that the bids were affected by these outstanding judgment liens. The presumption is that every one who dealt with the land knew of the outstanding judgments. The authorities cited authorize *Page 407 
the coming in of creditors before final judgment, but not after judgment and sale.
II. The first decree was a final judgment, and fixed the priorities of the claims. The order allowing the petitioners to intervene required a rearrangement of priorities. The decree said the purchase money shall be paid out in such and such an order. The order allowing the judgment creditors to intervene nullified that decree in certain particulars, and one Circuit Judge cannot reverse or modify the decree of another, or even one made by himself at a former term. See Barrett v. James, 30 S.C. 329;9 S.E., 263. Roberts v. Drayton, (S.C.), 113 S.E., 365. The order for paying out of the proceeds of sale was fixed by the final judgment, and no other Circuit Judge had any jurisdiction to change that order, except in compliance with the statute, and we have seen that this order does not comply with the statute.
Having held that the Circuit Judge had no jurisdiction to make the order appealed from, no other questions arise.
The dower of Mrs. Clark is not decided in this case.